DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1-58 are pending wherein claims 1, 14, 24, 30, 34, 47, 57, and 58 are in independent form. 
3.	Claims 1, 4, 5, 14, 24, 26, 27, 30, 34, 37, 38, 47, 57, 58 have been amended. 
4.	Claims 6, 28, 39 have been cancelled.
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered.
Response to Arguments
6.	Applicant's arguments filed on 09/17/2021 have been fully considered but they are not persuasive. The reasons set forth below.
7.	On page 16 of the remarks, applicant argues, “Paragraph [0047] of Novlan does not disclose or suggest “modifying at least one of a beamwidth or direction of at least one of a transmission beam or a reception beam based on a local interference measurement,” as recited in claim 1. Paragraph [0047] of Novlan 
		In response, examiner respectfully disagrees because:
	Novlan discloses to change semi-statically scheduled resource dynamically based on interference measurement (CLI measurement) (Par 0039). IAB node and parent node exchange DFSC (dynamic frame structure coordination) message to dynamically change scheduled resources (Fig. 6-8, Par 0042-0046). The resources indicated by the DFSC are used to mitigate interference (Par 0047) and the set of resources indicated by the DFSC varies with respect to the level of interference (Par 0047-0048, Par 0055). Therefore, the IAB node sends DFSC message to change scheduled resources to mitigate interference and the number/set of resources included in the DFSC message varies with the level of interference. Fig. 4 shows the semi-static resource scheduling for the IAB parent node and IAB node, and the IAB DU of the IAB node is allocated UL Rx . 

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1, 2, 9-15, 19-24, 29, 30, 33-35, 42-48, 52-58 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Novlan et al (US 20190349079 A1, hereinafter referred to as Novlan).
		Re claim 1, Novlan teaches a method of wireless communication of a first node (IAB node such as 104, 106, Fig. 1, Fig. 4-8), comprising:
	(i) receiving a semi-static resource allocation from a central unit (CU) (centralized resource allocation by a central unit such as frame structure shown in Fig. 4, Fig. 7) based on at least one multiplexing capability of the first node (time, frequency 
	(ii) communicating with a second node (parent node, another IAB node, user equipment) based on the semi-static resource allocation (semi-statically allocated resources/frame structure) (Fig. 1, Fig. 4-10, Par 0023, Par 0030-0032, Par 0040-0043, Par 0062); 
	(iii) modifying at least one of a beamwidth or direction of at least one of a transmission beam or a reception beam (change of communication direction/beam direction by changing scheduled resources based on DFSC as shown in Fig. 6-8) based on a local interference measurement (CLI measurement/level of interference) (Fig. 1, Fig. 4-8, Par 0030, Par 0039-0048, Par 0055 ---Par 0003 discloses that the communication between IAB nodes and UEs using time, frequency, and/or space is a beam based operation); and 
	(iv) transmitting a change request to the CU (dynamic frame structure coordination (DFSC) request from the IAB node to the parent node, Fig. 6, Fig. 8) to modify the semi-static resource allocation (dynamically adjusting semi-static frame structure) (Fig. 4-8, Par 0023, Par 0040-0042, Par 0044-0047, Par 0071-0072);
	(v) wherein the at least one multiplexing capability comprises at least one of Spatial Division Multiplexing (SDM) or Frequency Division Multiplexing (FDM) (Par 0030 discloses, “In general, a relay node can multiplex access and backhaul links in time, frequency, or space (e.g. beam-based operation)”. Moreover, the resources allocated to IAB node shown in Fig. 4-8 conform the frequency division 
	(vi) wherein the at least one multiplexing capability is with respect to one or more transmission direction (backhaul link, access link) combinations of the first node (IAB node multiplexes access and backhaul links traffic) (Fig. 1, Fig. 4-8, Par 0003, Par 0006-0007, Par 0030, Par 0036, Par 0040-0046).
		Claim 24 recites an apparatus performing the steps recited in claim1 and thereby, is rejected for the reasons discussed above with respect to claim 1.  
		Claim 34 recites an apparatus performing the steps recited in claim1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claim 57 recites a non-transitory computer readable medium storing code to be executed by a processor to perform the steps recited in claim1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 2, 15, 35, 48, Novlan teaches that the first node includes a mobile terminal (MT) (mobile termination function, Fig. 1) and a distributed unit (DU) (distributed unit, Fig. 1), and wherein the one or more transmission direction combinations comprise at least one of MT transmission and DU transmission (UL TX and DL TX, Fig. 4-8), MT transmission and DU reception, MT reception and DU transmission, or MT reception and DU reception (DL RX and UL RX, Fig. 4-8) (Fig. 4-8, Par 0003, Par 0005-0007, Par 0030, Par 0033-0034, Par 0039-0042).

		Re claims 10, 20, 43, 53, Novlan teaches that the one or more resource conditions indicate whether the allocated resources are conditional (UL Rx resources for UL reception and DL Tx resources for DL transmission) or unconditional for communicating with the second node (flexible resources for downlink/uplink communication) (Fig. 3-8, Par 0040-0048, Par 0061, Par 0078).
		Re claims 11, 21, 44, 54, Novlan teaches that the first node is a parent node (IAB node 1 (104/204)) and the second node is a child node (IAB node 2 (106/206)), and wherein the one or more resource conditions (UL Rx resources for UL reception and DL Tx resources for DL transmission) identify at least one expected behavior of the parent node with respect to the allocated resources for communicating with the child node (IAB node 1 (104/204) transmits DL data to IAB node 2 (106/206) during DL Tx resources and receives UL data from IAB 
		Re claims 12, 22, 45, 55, Novlan teaches that the allocated resources comprise one of hard resources (UL Rx resources for UL reception and DL Tx resources for DL transmission) or soft resources (flexible resources for downlink/uplink communication) (Fig. 3-8, Par 0040-0048, Par 0061, Par 0078).
		Re claims 13, 23, 46, 56, Novlan teaches that the first node is a child node (IAB node 1 (104/204) is the child node of gNB 102, Fig. 1-3) and the second node is a parent node (gNB 102 is the parent node, Fig. 1-3), and wherein the one or more resource conditions (DL Rx resources for DL reception from IAB parent and UL Tx resources for UL transmission to IAB parent) identify at least one expected behavior of the child node (IAB node 1 (104/204)) with respect to the allocated resources for communicating with the parent node (IAB node 1 (104/204) transmits UL data to IAB parent (102) during UL Tx resources and receives DL data from IAB parent (102) during DL Rx resources) (Fig. 1, Fig. 3-8, Par 0030-0032, Par 0035-0037, Par 0040-0048, Par 0061-0062).
		Re claim 14, Novlan teaches a method of wireless communication at a central unit (CU) (CU of gNB/parent node, Fig. 1, Par 0033-0037), comprising:
	(i) transmitting to a first node (IAB node such as 104, 106, Fig. 1, Fig. 4-8) a semi-static resource allocation (centralized resource allocation by a central unit such as frame structure shown in Fig. 4, Fig. 7) based on at least one multiplexing capability of the first node (time, frequency or space multiplexing) for communication of the first node with a second node (multiplexing 
	(ii) receiving a change request from the first node (dynamic frame structure coordination (DFSC) request from the IAB node to the parent node, Fig. 6, Fig. 8) to modify the semi-static resource allocation (dynamically adjusting semi-static frame structure) (Fig. 4-8, Par 0023, Par 0040-0042, Par 0044-0047, Par 0071-0072),
	(iii) wherein the change request (DFSC message from an IAB node, Fig. 6, Fig. 8) is based at least on a modification of at least one of a beamwidth or direction of at least one of a transmission beam or a reception beam (change of communication direction/beam direction by changing scheduled resources based on DFSC as shown in Fig. 6-8) based on a local interference measurement (CLI measurement/level of interference) (Fig. 1, Fig. 4-8, Par 0030, Par 0039-0048, Par 0055 ---Par 0003 discloses that the communication between IAB nodes and UEs using time, frequency, and/or space is a beam based operation),
	(iv) wherein the at least one multiplexing capability comprises at least one of Spatial Division Multiplexing (SDM) or Frequency Division Multiplexing (FDM) (Par 0030 discloses, “In general, a relay node can multiplex access and backhaul links in time, frequency, or space (e.g. beam-based operation)”. Moreover, the resources allocated to IAB node shown in Fig. 4-8 conform the frequency division multiplexing), and wherein the SDM includes at least one of SDM Full Duplex (SDM FD) or SDM Half-Duplex (SDM HD) (half duplex SDM as disclosed in Par 
	(v) wherein the at least one multiplexing capability is with respect to one or more transmission direction (backhaul link, access link) combinations of the first node (IAB node multiplexes access and backhaul links traffic) (Fig. 1, Fig. 4-8, Par 0003, Par 0006-0007, Par 0030, Par 0036, Par 0040-0046).
		Claim 30 recites an apparatus performing the steps recited in claim14 and thereby, is rejected for the reasons discussed above with respect to claim 14.  
		Claim 47 recites an apparatus performing the steps recited in claim 14 and thereby, is rejected for the reasons discussed above with respect to claim 14.
		Claim 58 recites a non-transitory computer readable medium storing code to be executed by a processor to perform the steps recited in claim 14 and thereby, is rejected for the reasons discussed above with respect to claim 14.







	
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 3, 8, 16-18, 25, 31, 32, 36, 41, 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Novlan as applied to claims 1, 14, 24, 30, 34, 47, 57, 58 above and further in view of Choi et al (US 20200146025 A1, hereinafter referred to as Choi).
		Re claims 3, 16, 17, 25, 31, 32, 36, 49, 50, Novlan does not explicitly disclose to transmit a report to the CU, wherein the report includes the at least one multiplexing capability of the first node or includes at least one multiplexing capability condition for the at least one multiplexing capability of the first node; wherein the semi-static resource allocation is received based on the report.
		Choi teaches to transmit/receive a report to the CU, wherein the report includes the at least one multiplexing capability of the first node or includes at least one multiplexing capability condition for the at least one multiplexing capability of the first node (Par 0059 ---“An indication of what multiplexing technique among the TDM, FDM, and SDM is to be used may be received from the base station or higher IAB nodes through system information or a radio resource control (RRC) signal by transmitting capability information for the multiplexing technique to the base station or higher IAB nodes when the IAB node initially accesses the corresponding base station or the higher IAB node”); 
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Novlan by including the step to transmit a report to the CU, wherein the report includes the at least one multiplexing capability of the first node or includes at least one multiplexing capability condition for the at least one multiplexing capability of the first node; wherein the semi-static resource allocation is received based on the report, as taught by Choi for the purpose of defining the operation of an IAB node “in accordance with the unidirectional transmission/reception characteristics” to properly utilize the allocated resources, as taught by Choi (Par 0012-0014).
		Re claims 8, 18, 41, 51, Novlan does not explicitly disclose that the at least one multiplexing capability condition comprises at least one of: one or more beams to be used for SDM; or a link budget of the first node.
		Choi teaches that the at least one multiplexing capability condition comprises at least one of: one or more beams to be used for SDM (access link, backhaul link, Fig. 2, Fig. 4) (Par 0045-0046, Par 0057-0059, Par 0072); or a link budget of the first node.
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Novlan by including the step that the at least one multiplexing capability condition comprises at least one of: one or more beams to be used for SDM; or a link budget of the first node, as taught by Choi .
12.	Claims 4, 7, 26, 37, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Novlan and Choi as applied to claims 3, 16, 17, 25, 31, 32, 36, 49, 50 above and further in view of Wei et al (WO2020033655, hereinafter referred to as Wei).
		Re claims 4, 26, 37, Novlan does not explicitly disclose to perform the local interference measurement of one or more beams for communicating with the second node; and wherein the report includes the local interference measurement.
		Wei teaches to perform the local interference measurement of one or more beams for communicating with the second node (CLI measured by an IAB node); and wherein the report includes the local interference measurement (measurement report from an IAB node) (Fig. 1-3, Pg. 2, Line 16-27, Pg. 3, Line 2-31, Pg. 4, Line 1-32, Pg. 5, Line 15-19).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Novlan by including the step to perform the local interference measurement of one or more beams for communicating with the second node; and wherein the report includes the local interference measurement, as taught by Wei for the purpose of providing measurement and reporting mechanisms to address inter IAB node CLI, as taught by Wei (Pg. 2, Line 16-20).
.
13.	Claims 5, 27, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Novlan, Choi, and Wei as applied to claims 4, 26, 37 above and further in view of Nokia (R1-1804622, Dynamic resource allocation between backhaul and access links, hereinafter referred to as Nokia).
		Re claims 5, 27, 38, Novlan teaches that the one or more beams comprise the transmission beam (DL/UL transmission of an IAB node, Fig. 1, Fig. 3-8) and the reception beam of the first node (DL/UL reception of an IAB node, Fig. 1, Fig. 3-8).
		Novlan does not explicitly disclose that the at least one multiplexing capability is for SDM FD.
		Nokia teaches that the at least one multiplexing capability is for SDM FD (Fig. 3, Pg.1, Option 3; Pg. 3, Option 3).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Novlan by including the step that the at least one multiplexing capability is for SDM FD, as taught by Nokia for the purpose of 
		
Relevant Prior Art
		Qi et al (US 20200229181 A1) discloses to allocate resources to an IAB node by a parent node to communicate with the parent node as well as with a child node utilizing the allocated resources (Fig. 1, Fig. 4-5).
















Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473